Case 1:13-cv-13286-FDS Document 181-2 Filed 04/04/19 Page 1 of 4




                EXHIBIT B
The Vineyard Gazette - Martha's Vineyard News | MVC, Tribal Leaders Hold Private Su... Page 1 of 3
          Case 1:13-cv-13286-FDS Document 181-2 Filed 04/04/19 Page 2 of 4




  VINEYARD                                                              GAZETTE
       MVC, Tribal Leaders Hold Private Summit
       to Discuss Bingo Hall
       Noah Asimow   Thursday, March 14, 2019 - 5:13pm


       Members of the Martha’s Vineyard Commission met with Wampanoag tribal leaders at a
       private summit in Aquinnah this week to discuss fallout from the recent start of construction
       on a long-planned bingo hall in the town.

       The meeting took place at tribal headquarters off Black Brook Road late Wednesday morning.

       Present at the meeting were commission chairman Doug Sederholm, executive director Adam
       Turner, and the two Aquinnah members on the commission, Jim Vercruysse and Katherine
       Newman. Speaking to the Gazette by phone Thursday, Mr. Sederholm confirmed that tribal
       chairman Cheryl Andrews-Maltais was present, along with other representatives from the tribe
       and its gaming corporation. Mr. Sederholm could not specify who the other tribal
       representatives were.

       The meeting lasted approximately two hours. A sign posted on the door of a conference room
       at tribal headquarters said that a meeting was taking place.

       In a joint two-sentence statement released Thursday afternoon, the commission and the tribe
       wrote: “The Wampanoag Tribe of Gay Head (Aquinnah), the Aquinnah gaming corporation and
       members of the Martha’s Vineyard Commission met (Wednesday) and had a very productive
       conversation. We plan to meet soon to continue the dialogue.”

       Mr. Sederholm declined further comment.

       Ms. Andrews-Maltais did not respond to requests from the Gazette seeking comment.

       No Aquinnah selectmen were present at the summit meeting.

       “We weren’t invited,” said town administrator Jeffrey Madison.

       Tensions have been running high between the tribe and town leaders since late February, when
       selectmen in Aquinnah and Chilmark formally referred the bingo hall project to the
       commission as a development of regional impact. Traffic and public safety were cited among
       the concerns. The referral sparked a volley of strongly-worded letters from the tribe and its
       attorneys, who said they would not halt construction and that the MVC has no jurisdiction to
       review the bingo hall, given the tribe’s recognized sovereign rights.




https://vineyardgazette.com/news/2019/03/14/mvc-tribal-leaders-hold-private-summit-meeti... 4/2/2019
The Vineyard Gazette - Martha's Vineyard News | MVC, Tribal Leaders Hold Private Su... Page 2 of 3
          Case 1:13-cv-13286-FDS Document 181-2 Filed 04/04/19 Page 3 of 4


       In January 2018, the U.S. Supreme Court declined to hear a petition from the town for review of
       a decision of the U.S. Appeals Court for the First Circuit, clearing the way for the tribe to build
       the bingo hall on tribal land in Aquinnah.

       Land clearing began last month. A press release announcing the start of construction went out
       from the tribe, describing a 10,000-square-foot facility with approximately 250 electronic
       games. Construction was estimated to take six months.

       Since then, the commission has met multiple times in executive session to discuss potential
       litigation in the matter. Both the Aquinnah selectmen and MVC have also repeatedly asked for
       public meetings with the tribe.

       In response, the tribe granted the private, government-to-government dialogue with
       representatives of the commission on Wednesday this week.

       Meanwhile, with clearing well under way on the former Wiener property in Aquinnah, the
       Island’s two smallest towns have expressed frustration at the lack of information coming from
       the tribe.

       In a letter sent to Ms. Andrews-Maltais March 8, the Chilmark selectmen asked for more
       details, including the planned opening date, hours of operation, and number of guests and
       vehicles anticipated at the bingo hall.

       “The town of Chilmark needs to provide necessary staffing to deal with issues of public safety
       that arise in Chilmark from the operation of the gaming facility,” the letter said in part. “Our
       concerns arise as all vehicular traffic, other than vehicles from Aquinnah, pass through the
       town of Chilmark.”

       Aquinnah selectmen sent a broader letter last week requesting a public meeting with the tribe,
       and doubling down on their assertion that while the tribe has the right to build the facility, the
       project is still subject to review by the MVC, a state-chartered regional planning agency. The
       letter requested a reply by March 13. Mr. Madison said on Wednesday this week that there had
       been no reply.

       At a meeting last Thursday, selectmen raised concerns about the constant presence of dump
       trucks on State Road as dirt and fill are carted from the bingo hall site to tribal property off
       Church street.

       Mr. Madison said the trucks were running between the two sites about every ten minutes
       throughout the day, beginning at 8 a.m.

       Selectmen also aired their general frustration over the lack of communication from the tribe.

       “We are trying to demand answers, which we are finding no response to,” selectman Juli
       Vanderhoop said. “What we want the community to know is that the town of Aquinnah, the
       community, the selectmen, have been trying to do something. We have been trying to do
       something since January. And now, never mind the disrespect to our environment . . . but
       there’s a personal aspect to it. And that’s tragic.”

       This week Mr. Madison said the dump trucks had stopped.




https://vineyardgazette.com/news/2019/03/14/mvc-tribal-leaders-hold-private-summit-meeti... 4/2/2019
The Vineyard Gazette - Martha's Vineyard News | MVC, Tribal Leaders Hold Private Su... Page 3 of 3
          Case 1:13-cv-13286-FDS Document 181-2 Filed 04/04/19 Page 4 of 4


       A spokesman for Eversource Energy confirmed that the company had removed an illegal wire
       service from the site of the proposed gaming facility.

       Reid Lamberty said the company received a call from Aquinnah selectmen earlier in the week
       about an unpermitted wire service. “They had started construction and needed power,” Mr.
       Lamberty said. “A private electrician removed a service from a house that had been
       [demolished]. That was a live wire . . . and we disconnected power because that is work that we
       are supposed to do. And in addition, the town never got a permit.”

       He said the company is working with the town to restore power, and is waiting for a report
       from the town electrical inspector.


       YOU CAN HELP SUPPORT LOCAL NEWS
       Subscribe (http://vineyardgazettestore.com) or become a Friend of the Vineyard Gazette
       (https://www.vineyardgazettestore.com/product/6/view) and receive our free newsletters and
       free and discounted tickets to Gazette events along with our award-winning news and
       photography.




https://vineyardgazette.com/news/2019/03/14/mvc-tribal-leaders-hold-private-summit-meeti... 4/2/2019
